NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



THOMAS SEPANSKI and LISA           )
SEPANSKI,                          )
                                   )
           Appellants,             )
                                   )
v.                                 )                    Case No. 2D18-2486
                                   )
PEOPLE'S TRUST INSURANCE           )
COMPANY,                           )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Geoffrey B. Marks of Billbrough & Marks,
P.A., Coral Gables, and Steven Silverberg
of Silverberg | Brito, PLLC, Miami, for
Appellants.

Lissette Gonzalez, and Scott A. Cole of
Cole, Scott & Kissane, P.A., Miami; Mark D.
Tinker of Cole, Scott & Kissane, P.A.,
Tampa; and Arielle Molinet Peters and Brett
R. Frankel of People's Trust Insurance
Company, Deerfield Beach, for Appellee.



PER CURIAM.


              Affirmed.
KHOUZAM, C.J., and MORRIS and BADALAMENTI, JJ., Concur.




                                   -2-